§§£Vl,‘$
` ?YE4éH*M§§3§
OUMWM%Vw?

NO. 29359

§§
IN THE SUPREME coURT oF THE STATE oF HAWP;§:§Z:'
:-:w,

,..~.-

§
*'4
MARlON EVERSON, JAMES DANNENBERG, BlLLY SOUTHW OD,

VALERlE YAMADA SOUTHWOOD, DUANE PREBLE, and SARAH PREBLE,
Petitioners/Appellants-Appellees,

nn az we 9~ xvmzrfrz s

VS.

BOARD OF TRUSTEES OF THE HAWAfl EMPLOYER-UNION HEALTH BENEFlTS
TRUST FUND, STATE OF HAWAFI, and The Administrator of the Hawafi
Employer-Union Health Benefits Trust Fund,
Respondents/Appellees-Appellants.

APPEAL FROM THE ClRCUIT COURT OF THE FIRST ClRCUlT
(ClV. NO. 07-l-l872)

ORDER DENYlNG/MOTlON TO CLARlFY
d (By: Moon, C.J., Nakayama, and Duffy JJ.,
Circuit Judge Kim, in place of Recktenwald, J., recused,
and Acoba, J., concurring separately)
Upon consideration of Petitioners/Appellants-Appellees'
motion to clarify footnotes l3, 14 and l6 of the court's opinion

filed on March 25, 20lO, the papers in support and opposition and
the record herein,
IT IS HEREBY ORDERED that the motion is denied.

DATED: Honolulu, HawaiT4 20l0.

&QwL€…@M&@lQv
gay .¢. z__'___

May 6,

ClI-l"\h§,i;

CONCURRENCE BY ACOBA, J.

1 concur with the majority’s denial of the motion to

clarify inasmuch as the motion concerns only the majority's

opinion.

Paul Alston, Eric G. Ferrer,
Maren L. Calvert, and Jason H.
Kim of Alston Hunt Floyd & lng
and Charles K.Y. Khim for
petitioners/appellants-appellees

Mark J. Bennett, Attorney General,
Dorothy Sellers, Solicitor General,
and Rebecca A. Copeland, Deputy
Solicitor General, for respondents/
appellees-appellants

/@\-~»'§